Citation Nr: 0607326	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  99-22 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 and June 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

In October 1999, the veteran presented testimony during a 
regional office hearing.  In May 2003, the veteran presented 
testimony before a member of the Board of Veterans' Appeals.

In January 2003 and December 2003, the Board remanded the 
matter for additional development.


FINDINGS OF FACT

The veteran's PTSD is manifested by poor sleep, recurrent 
nightmares intrusive thoughts, low energy, marked 
irritability, emotional numbing, social withdrawal, 
hypervigilance, suicidal ideation and homicidal ideation, 
anhedonia, and GAF scores of as low as 35.


CONCLUSION OF LAW

The criteria for the initial assignment of a 100 percent 
disability evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002);  38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Codes 9411, 9440 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that, given the favorable action taken herein 
with respect to the claim of service connection for a scar of 
the right forearm, no further notification or development 
action is necessary under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005).

I. Factual Background

VA treatment records demonstrate that the veteran has been 
hospitalized on several occasions due to his PTSD 
symptomatology.  In July 1997, the veteran was hospitalized 
due to depression, anxiety, and suicidal ideation, which upon 
discharge was considered to have resolved.  He also exhibited 
decreased motivation and energy, and isolative behavior.  

In June 1998, the veteran was scheduled for a VA examination.  
The veteran experienced emotional numbing, poor sleep, and 
auditory hallucinations.  He did not experience delusions or 
hallucinations.  He was suspicious.  There was no suicidal or 
homicidal ideation.  He was oriented to time, place, and 
person.  Recent and remote memory were intact and judgment 
was adequate.  He experienced intrusive recollections both 
when asleep and awake.  He was quite aggressive at times and 
aversive to talking about war related material.  He was 
diagnosed as having chronic PTSD and assigned a Global 
Assessment of Functioning (GAF) score of 60.  The veteran's 
GAF score was assigned based on his difficulty with sleep, 
intrusive memories, irritability, isolation, suspiciousness, 
fear of reprisal, and a sense of emotional numbing.  

In July 1998,  the veteran was discharged from the PTSD 
Residential Rehabilitation Program with a diagnosis of PTSD 
and major depressive disorder.  The veteran was assigned a 
GAF of 35.  At that time, the veteran presented with 
avoidance and emotional numbing behavior, hyperarousal, poor 
sleep, and poor concentration.  He was also subject to panic 
attacks.  In June 1999, the veteran was hospitalized due to 
suicidal ideation.  At that time, he presented in a 
narcissistic fashion.  He was alert and oriented in all three 
spheres.  There was no evidence of psychosis, mania, or 
active organic impairment.  The veteran also denied suicidal 
or homicidal ideation.  

In October 1999, the veteran presented testimony before a 
hearing officer at the RO.  He testified that he experienced 
flashbacks and nightmares.  He also alleged that he could not 
maintain his employment or his marriage due to his PTSD.  

In January 2000, the veteran was again hospitalized due to 
his PTSD.  After he discontinued his medications and began 
drinking, he hit his head on the washer.  This resulted in 
bizarre, confused and disorientated behavior.  He was 
admitted for worsening symptoms of PTSD and potential harm to 
others.  The veteran's increased symptoms were characterized 
as flashbacks, nightmares, anxiety, and paranoia, leading to 
homicidal thoughts and impulses.  Upon admission, the veteran 
was assigned a GAF of 55 and upon discharge he was assigned a 
GAF of 65.  

The veteran was admitted, in August 2004, for homicidal 
threats during an angry outburst.  The veteran was described 
as being isolated at home and hypervigilant.  The veteran had 
very little interaction with his wife or family and appeared 
depressed.  When faced with stressors, he responded in a 
hyper-aroused fashion with anger out of proportion to the 
inciting event.  Upon admission, the veteran was assigned a 
GAF of 60 and upon discharge he was assigned a GAF of 65.  In 
January 2005, the veteran was again hospitalized for his 
worsening PTSD symptomatology.  Although the expressed 
suicidal ideation, psychiatry did not find him to be actively 
suicidal.  

In May 2003, the veteran presented testimony before a member 
of the Board.  He alleged that he was unable to maintain 
employment and that he experienced difficulties with his 
temper, nightmares, sleep disturbances, and headaches.

In May 2005, the veteran was scheduled for an additional VA 
examination.  The veteran alleged he experienced nightmares, 
suicidal and homicidal ideation.  Upon mental status 
examination the veteran was quite pleasant; although, there 
was a note of irritability in his voice.  There were no soft 
signs of psychosis elicited and no frank delusional or 
hallucinatory experiences.  Speech was normal in rate and 
volume.  There was no suicidal ideation with an eminent plan 
and no homicidal ideation was elicited.  He was oriented in 
all three spheres.  Recent and remote memory were grossly 
intact and judgment was adequate.  The examiner opined that 
the veteran was unemployable.  He reasoned that the veteran's 
irritability, low energy, emotional numbing, poor sleep would 
prevent him from maintaining the stamina required to be 
successfully employed even in a loosely structured situation 
away from authority.  The veteran was assigned a GAF of 40 
due to his poor sleep, recurrent nightmares intrusive 
thoughts, low energy, marked irritability, emotional numbing, 
social withdrawal, hypervigilance, suicidal ideation, chronic 
homicidal ideation, and anhedonia.  

II.  Laws and Regulations

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Compensation for service-connected injury is limited to those 
claims which show present disability.  "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

III. Analysis

The veteran's post-traumatic stress disorder has been 
evaluated under Diagnostic Code 9411 of 38 C.F.R. Section 
4.130, which uses a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The relevant and probative medical evidence of record 
demonstrates that the veteran's PTSD has manifested to the 
degree of severity reflected by the criteria for a maximum 
schedular.  VA treatment records reveal that throughout the 
pendency of this appeal the veteran has been hospitalized on 
six occasions for worsening of his PTSD symptomatology.  The 
veteran's service connected PTSD disability has consistently 
been characterized, throughout the VA treatment records and 
by both the VA examinations, by poor sleep, recurrent 
nightmares, intrusive thoughts, low energy, marked 
irritability, emotional numbing, social withdrawal, 
hypervigilance, suicidal ideation, chronic homicidal 
ideation, and anhedonia.

Additionally, the veteran has been assessed with GAF scores 
ranging from 35 to 65, and most recently of 40.  The Global 
Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF score 
of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  

In light of the aforementioned medical evidence, in 
particular the veteran's low GAF scores, the evidence of 
record purports that the veteran's service-connected PTSF 
warrants a 100 percent disability evaluation.  As such, an 
initial disability rating of 100 percent for PTSD is 
warranted.


ORDER

An initial 100 percent disability rating for PTSD is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


